DETAILED ACTION

This action is in response to the amendment filed on 02/12/2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-15, 17, 18, 20, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh (US 5,251,542) in view of Potgieter (US 5,544,568), O’Brian (US 2009/0071968) and Kahl (US 7,992,487).

    PNG
    media_image1.png
    582
    537
    media_image1.png
    Greyscale


Regarding claims 1, 6, 12, 22: Itoh discloses a food container system (figs 13 & 14, col. 1 l. 52-col. 2 l. 65) comprising: a food container (1, fig 13) devoid of a handle and comprising a container body (5 & 6, fig 13) defining a container cavity and a container lid (at lead line 4, fig 13) adapted to couple with the container body to enclose the container cavity, wherein the container lid is coupled to the container body via frictional  engagement (fig 13) and is depicted as completely detachable from the container body (i.e. no hinge or other attachment means is shown); and a removable insert (2, figs 13 and 14) configured to receive a food item and comprising an insert body defining an insert cavity (i.e. interior of insert 2) and an insert cap (at lead line 14, fig 14) adapted to couple with the insert body to enclose the insert cavity, wherein the removable insert is sized and shaped to be received and fully contained within the container cavity (fig 13) and wherein the container lid may be coupled to the container body when the removable insert is positioned within the container cavity (fig 	3).

	Itoh, as applied above, does not disclose that the food container (1) is devoid of a handle due to the handles (9).  Potgieter, however, discloses a very similar insulting food container (at lead line 24, fig 3) that is devoid of a handle (see fig 3, col. 4 ll. 1-5).  Potgieter teaches that a rib 42 formed in the body of the container may be used to carry the food container (col. 4 ll. 1-5).  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the food container of Itoh to be devoid of a handle and to instead have a rib in the sidewall, as taught by Potgieter, so that the food container would not have 
	The container lid of Itoh appears to be completely detachable from the container body (fig 14) but Itoh does not explicitly say as much.  Itoh also fails to disclose that the container lid the container lid is coupled to the container body via threaded engagement.
	O’Brian, however, discloses a very similar food container system that comprises an insulating food container (110, 112, fig 1) wherein the container lid (112) is coupled to the container body via threaded engagement (¶0015) and is completely detachable from the container body (fig 1).  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the container of Itoh so that the container lid is coupled to the container body via threaded engagement and is completely detachable from the container body, as taught by O’Brian, because it would be a simple substitution of one known lid engagement means for another known lid engagement means and it would allow the for the lid and container to be more easily cleaned when fully separated.  
Itoh, as applied above, does not disclose that the insert body is formed from a non-metallic material that is clear polymeric.   O’Brien, however, discloses an insulated container system (100, fig 1) with a removable insert (104) wherein the body is clear and made of polymeric (fig 1, ¶0019).  O’Brien teaches that the transparent material allows a user to view the contents of the container (¶0019).  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the insert body of Itoh to be transparent polymeric, as 
	Itoh, as applied above, fails to disclose that insert body and the insert cap form a connection that is strong enough to seal the food product within the insert cavity and that is strong enough so that the removable insert can be lifted from the container body by the insert cap without the insert cap disengaging from the insert body.
	Kahl, however, discloses a cooking container for heavy food items that includes multiple handles to aid a user in wielding the container (abstract, figs 1-5).  Kahl discloses a cap (i.e. lid 30) that forms a connection with the insert body, via friction fit, strong enough to seal food in the container, and to lift the container by the insert cap without the insert cap disengaging from the body (see col. 4 l. 62-col. 5 l. 46).  Kahl teaches that the gasket (35) and locking mechanism (60, 65) provide a means for sealing the container and locking the cap down, so that the cap can be used to carry the container via handle (40, see col. 5 ll. 1-46).  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have used a cap and locking mechanism, as taught by Kahl, with the insert body because it would provide a tight seal to prevent food from escaping and it would allow for an additional carrying handle (i.e. cap handle 40) for wielding the insert.
	  When combined, the teachings of Itoh and Kahl, read on the limitations that insert body and the insert cap form a connection that is strong enough to seal the food product within the insert cavity and that is strong enough so that the removable insert can be lifted from the container body by the insert cap without the insert cap 

	Regarding claim 2: Itoh, as applied above, discloses wherein the food container comprises a wall including: (a) an inner/first wall (5) member formed of metal and (b) an outer/second wall member (6) formed of metal, and (c) a vacuum space located between the inner wall member and the outer wall member (col. 1 l. 52-col. 2 l. 65).  Note that the walls 5 and 6 are drawn with hashing that indicates metal (see MPEP 608.02).  
	Regarding claim 3: Itoh and Kahl, as applied above, discloses that an upper surface of the insert cap comprises a projection (i.e. projection to the left of lead line 14, fig 14 of Itoh) that extends above an adjacent portion of the insert cap (figs 13 and 14); the handle (40, fig 3) of Kahl also reads on this limitation.

	Regarding claim 4: Itoh discloses wherein an inner surface of the container lid includes a depression adapted to receive the projection of the insert cap (see fig 13, as above discussion of claim 3) when the container lid is coupled to the container body with the removable insert positioned within the container cavity.
	Regarding claims 7 and 8: the combined teachings of Itoh and Kahl, as applied above, discloses wherein a perimeter portion (called out in above figure as “portion”) of the insert cap extends over an upper edge (called out in above figure) of the insert 
	Regarding claim 9: the combined teaching of Itoh and Kahl, as applied above, discloses the removable insert comprises a gasket (i.e. gasket 35, figs 3 & 4 of Kahl) interposed between the insert cap and the insert body when the insert cap is coupled to the insert body. 
	Regarding claims 10 and 11: Itoh, as applied above, discloses wherein the container body comprises an inner wall having an inner wall shape and wherein the insert body comprises an outer wall having an outer wall shape, wherein the inner wall shape and the outer wall shape are complementary (see figs 13 and 14, col. 1 l. 52-col. 2 l. 65); and wherein the insert cap is press- fit onto the insert body (see above discussion of Kahl for claim 1).
Regarding claims 13, 14, 15, 17, 18, 20, 21:  the combined teachings of the references, as discussed above, disclose in Itoh that that the container lid applies pressure to the insert cap when the removable insert is seated within the container cavity and the container lid is coupled to the container body.  As shown in figure 13, the container lid is in contact with the insert cap and thus applies pressure.
Note that the above discussion of the references are incorporated herein, including the rationale for combining their teachings.
Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh, Potgieter, O’Brian and Kahl, as applied to claims 1 and 13 above, in further view of Chen (US 5,092,229).
Regarding claims 5 and 16: the combined teachings of the references, as applied above, disclose all of the claimed limitations except that the container lid comprises a valve for dissipating negative pressure formed in the container.  Chen, however, discloses a very similar container system with a container lid (at lead line 8, fig 1) includes a valve (23, fig 1) capable of dissipating negative pressure within the container (col 3 ll. 65-68).  Chen teaches that the valve (23) is a two way valve and that it allows steam to vent to the atmosphere (col. 4 ll. 20-25).  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the container lid of Itoh to include a valve, as taught by Chen, so that pressure could be prevented from building up in the container.  
Response to Arguments
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive.
The applicant argues that the present amendments to the independent claims overcome the prior art of record.  This argument is moot in light of the new grounds of rejection using the Kahl reference.
On page 10 the applicant argues that one of ordinary skill in the art would not modify Itoh (figs 13 and 14) to include the newly claimed limitations, because Itoh teaches something different for embodiments of figures 1-12, and because Itoh (figs 13-14) already has a handle on the insert.  The applicant’s argument is not persuasive, because teaching different, is not the same as teaching away. To teach away, the proposed modification must actually be discouraged; but Itoh does not discourage the proposed modification.  Further, the presence of a handle on Itoh’s insert would not take 
On page 10 the applicant argues that any argument that it would have been obvious to modify the prior art such that the inert could be removed by the cap, would be impermissible hindsight using the claims as a template.  The examiner is not persuaded by the applicant’s argument because the applicant’s disclosure was not solely relied upon.  Indeed, as discussed above, Kahl teaches the desirability of a press-fit cap that can be used to carry a cooking container.  The reasons for modifying the prior art was found in Kahl, not the applicant’s disclosure.
On pages 11-13 the applicant argues that their design is being copied and that none of the prior art discloses a metal outer container and an inner non-metal container.  Or where the strength of the connections between the insert and cap is strong enough remove the insert from the outer container.  The examiner is unpersuaded by the applicant’s arguments for several reasons.
First, and foremost, attorney arguments may not take the place of evidence.  If the applicant wishes to enter evidence regarding alleged copying, the evidence should be entered with a declaration.
Second, the examiner does not agree that prior art fails to teach a metal outer container with a non-metal inner container.  US 2013/0248537 to Lane, is of record, and teaches a metal outer container with a non-metallic inner container.  The applicant should be aware of the Lane reference, as it is of record, and was cited in the non-final rejection dated 05/04/2020 to reject claims 6, 15 and 19.  Further, the examiner is now citing 
      Third, the prior art, specifically Kahl teaches that it is known for press fit caps to form a connection strong enough to carry their container.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached 892 form.  US 5,335,809, which also teaches a metal outer container and a non-metal inner container.  The other documents are to references that teach a strong connection between a container and cap.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON M ANDERSON/Primary Examiner, Art Unit 3733